Title: Thomas Jefferson to Elizabeth Eppes, 9 January 1810
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles


          
            Dear Madam
             
                     Monticello 
                     Jan. 9. 10.
          
          
		  
		  
		  Your favor of Dec. 9. did not get to hand till the day before yesterday, and then without the article for Francis said to be inclosed. whether forgotten to be inclosed or lost by the way yourself will be able to know. 
		  
		  
		  
		  
		  Francis had written his first letter to his papa, his second to his Mama, and had been promising to prepare one for yourself for a day or two before the reciept of yours. it is now inclosed. he has enjoyed the most perfect & constant health. writes much
			 in
			 the day, and reads a great deal; led to it of his own accord by the little books of amusement his cousins furnish him. it has been a great
			 pleasure to me to have him with me: & indeed he has
			 enamoured us all by his excellent dispositions. 
		  
		  I shall restore him to you in April, in person, when it is expected another meeting will be necessary on the subject which procured me the pleasure of visiting you last autumn. the same circumstance reconciles me to the next journey, or I should leave the business to the
			 young people. 
		  forty years of pure friendship have, in my feelings, identified yourself and family with my own: and certainly there is no portion of my life on which I look back with such heart-felt
			 satisfaction as that during which ourselves & families were the most intimately associated. time, in wearing
                  
                  
                  
                  
                  
                  
			 
                   away our impressions, seems kindly to leave the earliest for the last. that you may enjoy, in health & happiness as many years as yourself may desire, for the comfort of your family & friends, is the sincere prayer of your affectionate & constant friend
          
            Th:
            Jefferson
        